DISMISSED and Opinion Filed November 8, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-22-00862-CV

                      IN THE INTEREST OF M.J.S, A CHILD

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 470-56663-2020

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Nowell, and Justice Smith.
                            Opinion by Justice Nowell
      Before the Court is appellant’s November 2, 2022 motion for voluntary

dismissal of the appeal. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).



                                         /Erin A. Nowell//
                                         ERIN NOWELL
220862f.p05                              JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF M.J.S., A                On Appeal from the 470th Judicial
CHILD, Appellant                            District Court, Collin County, Texas
                                            Trial Court Cause No. 470-56663-
No. 05-22-00862-CV                          2020.
                                            Opinion delivered by Justice Nowell.
                                            Chief Justice Burns and Justice Smith
                                            participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee Richard Shaun Sciani recover his costs of this
appeal from appellant Meghan Weaver.


Judgment entered this 8th day of November, 2022.




                                      –2–